ORDER

PER CURIAM.
Lisa Black (“Mother”) and James Black (“Father”) appeal from the termination of their parental rights to their child, I.M.B., under Section 211.447.1 Mother and Father both claim that the trial court erred in terminating each of their parental rights because the juvenile officer failed to produce sufficiently clear, cogent and convincing evidence to terminate parental rights under Missouri law. In addition, Father claims that the trial court erred in accepting the highly prejudicial testimony of Jeremy Pierce (“Pierce”) over Father’s objection. Mother also contends also that the trial court erred because there was insufficient evidence that termination of her parental rights was in the best interest of the child. However, she fails to provide any discussion on this point and we decline to address it in detail.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo.2004, unless otherwise indicated.